ORDER

PER CURIAM.
Marcel Rice (“Defendant”) appeals from the judgment of the trial court entered after a jury convicted him of one count of trafficking in the second degree and two counts of possession of a controlled substance.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The commission’s decision is affirmed in accordance with Rule 30.25(b).